10

11

12

13

14

15

16

17

18

19

20

21

 

Case 2:19-cr-00111-WFN ECF No. 781 _ filed 10/20/20 PagelD.4643 Page 1 of 17

Lyliane S. Couture

Larson Fowles, PLLC

821 E. Broadway Ave, Ste 8
Moses Lake, WA 98837
(509) 765-6700

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

)

)

Plainuff, ) Case No.: 2:19-CR-00111-WFN-1
)
Vs. ) NOTICE OF APPEARANCE AND
) VERIFIED CLAIM

LUIS MANUEL FARIAS-CARDENAS, )

)

)

)

)

et ab, JURY DEMAND

Defendant. CLERK’S ACTION REQUIRED

 

TO: Clerk of the Court; and

TO: Caitlin A. Baunsgard, Assistant United States Attorney and Counsel for
Plaintiff; and

TO: Brian M. Donovan, Assistant United States Attorney and Counsel for
Plaintiff.

PLEASE TAKE NOTICE that Lyliane S. Couture hereby appears as counsel

of record for Claimant Maria de J. Farias. All future pleadings and correspondence,

NOTICE OF APPEARANCE AND

 

VERIFIED CLAIM - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 2:19-cr-00111-WFN ECF No. 781 filed 10/20/20 PagelD.4644 Page 2 of 17

exclusive of original process, should be delivered to Ms. Coutute at the following

address:
Larson Fowles, PLLC
821 E. Broadway Ave, Ste 8
Moses Lake, Washington 98837
FURTHER, PLEASE TAKE NOTICE that Claimant Maria de J. Farias
(“Claimant”), through her attorney, hereby claims an ownership interest in the
defendant property in this matter, such claim being superior to that of the United
States of America and equal to or superior to that of Luis Farias.
Claimant hereby specifically claims an ownership interest in the following real
property:
1. The real property being forfeited is commonly known as Patcel #
121145000, Moses Lake, Washington, described as follows:
All that lot or parcel of land, together with its buildings, appurtenances,
improvements, fixtutes, attachments and easements, known as Parcel
#121145000, Moses Lake, Washington, legally described as follows:
Lots 1 to 3 Block 2 Wheeler. Tax Parcel No. 121145000
See Exhibit 1
2. The teal property being forfeited is commonly known as Parcel #
121146000, Moses Lake, Washington, described as follows:
All that lot or parcel of land, together with its buildings, appurtenances,
improvements, fixtures, attachments and easements, known as Parcel

#121146000, Moses Lake, Washington, legally described as follows:

Lots 4 Block 2 Wheeler . Tax Parcel No. 121146000

NOTICE OF APPEARANCE AND

 

VERIFIED CLAIM - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

Case 2:19-cr-00111-WFN ECFNo. 781 _ filed 10/20/20 PagelD.4645 Page 3 of 17

See Exhibit 2

3. The real property being forfeited is commonly known as 14929 NE 4"
Street, Moses Lake, Washington, described as follows:
All that lot or parcel of land, together with its buildings, appurtenances,
improvements, fixtures, attachments and easements, known as Parcel 14929
NE 4" Street, Moses Lake, Washington, legally described as follows:
Lots 5 & 6 Block 2 Wheeler
Tax Parcel No. 121147000 and 600437000
See Exhibit 3, Exhibit 4, and Exhibit 5

Claimant hereby demands restitution of said property in its entirety and

demands the right to defend this action.
This claim is made on behalf of the Claimant by her attorney, the undersigned,
who is duly authorized to make said claim.

DATED this _ 20 day of October, 2020.

LARSON FOWLES, PLLC

s/[Lyhane S. Couture
Lyliane S. Couture WSBA No. 32308
Attorney for Claimant Maria de J. Farias
Larson Fowles, PLLC
821 E. Broadway Ave., Ste 8

Moses Lake, WA. 98837

Phone: (509) 765-6700
Fax: (509) 765-6710
Lyliane.c@gmail.com

NOTICE OF APPEARANCE AND
VERIFIED CLAIM - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 2:19-cr-00111-WFN ECFNo. 781 _ filed 10/20/20 PagelD.4646 Page 4 of 17

VERIFICATION
STATE OF WASHINGTON _ )

) ss.
COUNTY OF GRANT )

I declare under penalty of perjury that the foregoing is true or correct.

DATED this _ 70" day of October, 2020.

Mar ‘a dt \ Far at

Maria de J. Farias

NOTICE OF APPEARANCE AND

 

VERIFIED CLAIM - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 2:19-cr-00111-WFN ECF No. 781 _ filed 10/20/20 PagelD.4647 Page 5 of 17

EXHIBIT 1

NOTICE OF APPEARANCE AND

 

VERIFIED CLAIM - 5

 
 

Case 2:19-cr-00111-WFN ECF No. 781—filed-t0/20/20—PagelD.4648—Page 6 of 17

1216713 06/11/2007 01:32 PM wnt?
Pats Fatfad Grant Ce,

AeA ORAORATER

 

WHEN RECORM@ED RETURN Ti): .
a a qaREAt ESTATE EXCISE TAX
Name: iS LL xa yIaS _R| AMT.
Al PEN

 

Address JPOP te Sf Ae GEN nna
Moses”

City, State, Zip ’ 3
*  unii2007 4

A / GASES a?

DARRYL PHEASANT, TREASURER

ZQipz-Torz

 

 

<4AZCOO

 

 

QUIT CLAIM DEED

THE GRANTOR ~ St fF Fattey, oT, f

for and in consideration of <4 4 23 BootZ ehieeler pla
conveys and quit cleims IS Hd. Faure S

the following described real estate, situated in the County of GRANT, State of Washington, together with all after

 

acquired title of the grantor(s) hereir

cals / 12,3, Bl lan 2 pulreeler pla t+

Tax Account Number: 12-95 “O00
DATED Glut Lok eee

»__ fF Ly,
ALAM; fae S_

STATE OF WASHINGTON )

COUNTY OF Crersh —)
Op this day personally appeared before me

Braid Sebtu St ged) burrs Th Fain
to me known to be the individual described fo an d who
executed the within and foregoing instrument, and
Sea ise thea signed teams

nnd deed, for the uses and purposes Fein mentioned,

 

SS.

Sate of Washington
MORSE

; ERIN
_ “MyAppoiniment Expires Ju! 13, 2010

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 2:19-cr-00111-WFN ECFNo. 781 filed 10/20/20 PagelD.4649 Page 7 of 17

EXHIBIT 2

NOTICE OF APPEARANCE AND

 

VERIFIED CLAIM - 6

 
Case -2:19-cr-00111-WFN ECF No. 781 filed 10/20/20 PagelD.4650-—Page 8-of 17 —___

1261353 89/29/2009 04:34 PM
: 3 TRTD
GRANT COUNTY TaRetaEee | OPANE Co, Un

RR
NO REAL ESTATE EXCISE TAX PAID

AFFIDAVIT No. 282222
pare 2 OIF Sat Renke

DARRYL PHEASANT, Treasurer
Grant County Washington

Retum To: Grant County Treasurer
PO Box 37
Ephrata, WA 98823

No. 2676
TREASURER'S TAX DEED

STATE OF WASHINGTON ]
COUNTY OF GRANT } *

THIS INDENTURE, MADE this 18th day of September, 2009, Darryl Pheasant, as Treasurer, State of
Washington, party of the first part, and Luis M Farias, as party of the second part.

WITNESSETH, that whereas, at a public sale of real estate held on this 18th day of September, 2009
in the Commissioners Hearing Room, second floor of the Grant County Courthouse in Ephrata in said
County, pursuant to a real estate tax judgment entered in the Superior Court of the County of Grant on
this 4th day of September, 2009 in proceedings to foreclose tax liens upon real property and an order of
sale duly issued by said court. Luis M Farias duly purchased, in compliance with the laws of the State of |
Washington for and in consideration of the sum of Seven Hundred Thirty Five And 97/100 dollars, lawful |
money of the United States of America, to me in hand paid, the receipt whereof is hereby acknowledged,
the following described rea! estate situated In Grant County, Washington to wit:

$735.97 Parcel Number: 12-1146-000
Lot 4, Block 2, Wheeler. 50'x125'
$735.97 Total
and that said Luis M Farias complied with the laws of the State of Washington necessary to entitle him to
a deed for said real estate.

 

 
 

a Ease 2:49-€r-00111-WFEN— ECF No. 781 _ filed 10/20/20 PagelD.4651 Page9 of 17

Together with all and singular, the tenements, hereditaments and appurtenances thereunto belonging
or in anywise appertaining, and whereas, Luis M Farias, by his legal representatives, has complied with
the laws of the State of Washington, necessary to entitle him to a Deed to said real estate.

NOW THEREFORE, know ye, that |, Darry! Pheasant, Treasurer, of said County of Grant, State of
Washington, in consideration of the promises and by virtue of the statutes of the State of Washington, in
such cases provided hereby grant and convey unto Luis M Farias assigns forever, the said real estate
herein before described in this instrument.

Given under by hand and seal of office this 29th day of September, 2009.
5
Treasurer of Grant County, Ephrata Washington
SUBSCRIBED AND4SWORN TO BEFORE ME THIS this 29th day of September, 2009, CHE Uy,

 
 
  

ashington, Residing in Ephrata, Washington

   

lic in and for the State o

olny
Oo 3d la

ol me
205 729, 201*..« ~

“ee, <S
"ag ASHES

2261323 | 2 29/28/2008 04:34 PM TRTD
GRANT NT COUNTY TREASURER Grant Co, WA

(AO A a a

 
10

11

12

13

14

15

16

17

18

19

20

21

i

Pase 2:19-cr-00111-WFN ECF No. 781 _ filed 10/20/20 PagelD.4652 Page 10 of 17

EXHIBIT 3

NOTICE OF APPEARANCE AND

 

 

VERIFIED CLAIM - 7

 
Case 2:19-cr-00111-WFN ECF No. 781 _ filed 10/20/20 PagelD.4653 Page 11 of 17

 

 

 

OL UN

 

 

 

 

@ REAL ESTATE EXCISE TAX

R| AMT. 2 w

Al PEN A

T A 7 H

I

oli FEB 14 2001 1)s

Record at the Request of: ¥ — SOE x
Luis and Maria Farias Tl Bye N

2177 ,

PO Box DARRYL PHEASANT, TREASURER

 

Moses Lake WA 98837-0577
WARRANTY FULFILLMENT DEED

THE GRANTORS, IRVING SHIPMAN and MARGAET H. SHIPMAN,
husband and wife, for and in consideration of TEN DOLLARS
($10.00) and other valuable consideration, in hand paid, convey
and warrant to LUIS M. FARIAS and MARIA de J. FARIAS, husband
and wife, GRANTEES the following described real estate, situated
in the County of Grant, State of Washington:

Lots 5 and 6, Block 2, Wheeler, according to the plat

thereof recorded in Volume 1 of Plats, page 56, records of
Grant County, Washington.

Grant County Treasurer Parcel Nes.: 12-1147-009
Physical Address: undeveloped

SUBJECT TO:

General taxes for the year 2001, in the amount of 39,94,

which are due and payable but not delinquent until after
April 30, 2001. (Tax Parcel No. 12-1147-000)

WARRANTY FULFILLMENT DEED 1

 

 
Case 2:19-cr-00111-WFN ECF No. 781 _ filed 10/20/20 PagelD.4654 Page 12 of 17

Exceptions and reservations contained in Deed from the
State of Washington, whereby the grantor excepts and
reserves all oils, gases, coal, ores, minerals, fossils,
etc., provided that no rights shall be exercised until
provision has been made for full payment of all damages
sustained by reason of such entry; recorded under Auditor’s

File No. 3425.

SUBJECT FURTHER TO EASMENTS, RESTRICTIONS AND RESERVATIONS
OF RECORD.

This deed is given in fulfillment of that certain
Real Estate Contract between the parties hereto, dated

February 12 _, 2001, and conditioned for the conveyance of

the above described property, and the covenants of warranty
herein contained shall not apply to any title, interest or
encumbrance arising by, through or under the purchaser in said
contract, and shail not apply to any taxes, assessments or other

charges levied, assessed or becoming due subsequent to the date

of said contract.

DATED this /3. day of tel, , 2001.

neutrons Afgan 2 waa M.S cease

IRVING SEIPMAN MARGARET H. SHIPMAN

STATE OF WASHINGTON )
>: Ss.

County of _ Grant )

On this day personally appeared before me IRVING SHIPMAN
and MARGARET H. SHIPMAN, to me known to be the individuals
described in and who executed the within and foregoing
instrument, and acknowledged that they signed the same as their

WARRANTY FULFILLMENT DEED 2
1145574

Se ae

03/28/2004 09:44A

 

 

 

 
Case 2:19-cr-00111-WFN ECF No. 781 _ filed 10/20/20 PagelD.4655 Page 13 of 17

free and voluntary act and deed, for the uses and purposes
therein mentioned.

GIVEN under my hand and official seal this _12 day of
February  _, 2001.

Aide (O ecoo
otary |Public in and for the State
£ ery [Pubtic residing at
Moses Lake . My Commission
Expires: 7/8/01

oe
vs ANDER,
ss RO SIOW SS 2

=. ~ et %
= fe:

% A Pua fe
60, me oS
Sa Ly 3 we ee

te ene ‘ aos ~
% oye
#y 7 GS WBS
WARRANTY FULFILLMENT DEED 3
1 145574

Page: 3 of 3
Grant Co. ad 440

 

 

cc
10

11

12

13

14

15

16

17

18

19

20

21

(Case 2:19-cr-00111-WFN ECF No. 781 _ filed 10/20/20 PagelD.4656 Page 14 of 17

EXHIBIT 4

NOTICE OF APPEARANCE AND

 

 

 

VERIFIED CLAIM - 8
Case 2:19-cr-00111-WFN ECF No. 781

{ WASHIHGTON STATE DEPARTMENT OF
di. LICENSING

filed 10/20/20 PagelD.4657 Page 15 of 17

Validated Copy of Record

Print date: 10/08/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Model Year |Make [Model Body Style Vehicle identification number (VIN) . Scale Weight |
1977 |STAL 28/66 7015 0
Plate/Tag no} Tab/Decal no |Primary vehicle use type issue date Exp date a if Cale EN as
N/A N/A Mobile Home a ey is
Plate/Tag no| Tab/Decal No |Vehicle use type Issue date Exp date
Gross Weight Gr wt start date Gross weight exp date Fleet no Equip no
Purchase Date| Purchase Price
08-Oct-2020 0.00 |
Registered Owner Legal Owner
FARIAS, MARIA Same as Registered Owner
14929 4TH ST NE ,

MOSES LAKE WA 98837-9511

 

Brands/Comments: 24090/2001

 

 

Anyone who knowingly makes a false statement may be guilty of a felony under state law and upon conviction shall be

punished by a fine, imprisonment, or both.

L01 15223062

 

Vehicle Information: 7015

Filing Title Filing $5.50

Service Title Service Fee $15.00

Title Manuf Home Title Transfer $15.00
Vehicle Title Application $15.00

1977

STAL

You can get a copy of this cash/fee receipt detail at www.dol.wa.gov.

28/66

Skip a trip — go online www.dol.wa.gov

Fee Total: $50.50
10

11

12

13

14

15

16

17

18

19

20

21

pase 2:19-cr-00111-WFN ECF No. 781 filed 10/20/20 PagelD.4658 Page 16 of 17

EXHIBIT 5

NOTICE OF APPEARANCE AND

 

 

 

VERIFIED CLAIM - 9
filed 10/20/20 PagelD.4659 Page 17 of 17

Case 2:19-cr-00111-WFN ECF No. 781

 

0660
Wed A i [lee ra _ pe UL i223
06/23/1988 16:440 i | : C ‘ a

                         

N° 19636

     
  
   

    

State of Ce ae wr
Washington 3 o> i Rpt of le GRANT

This is to Certify that the undersigned a Carolic Pe Les by authouity of a
License bearing dats the_267H day of —iune_____ A.D, 19.98, and issued by the
County Auditor of the County of GRANT did on the Ll “day of 1™ 4,
19D , at Roun Cin in the County of GRADY State aforesaid join in lawful
wedfook 018 MANUEL FaRIAS —__of the County of gray __, State of WASHINGTON
and MARIA DEJESUS CERNA ORTEGA of the County of crant __, State ofWiasurncron
with their mutual assent in the presence of ‘oO nd
Marshe | Se@rag witnesses,

Dn Testimony “Whereof, witness the signatures of pontics to said mgt

the witnesses, and myself this L( day of 7 nt AALS
7VA _ NY]
K A A] AI apo!

Phereby certify chat pie Certificate of Marriage was fled on (_]

or_[:YOP. In tOSL onpoge ZL of ‘i

 

 

 

 

         

 

 

: “ Daced thy I
= y B adi ef i A ie Bs

NOTE: This Certificare must be returned tothe County Auditor of rhe County in which the license was issued within thirty days from dace Ceremony was performed,
&

 

                  

WS.

TON
STATE OF WASHING
COUNTY OF GRANT

HE STATE OF

|, DAVID W, FIREBAUGH,
COUNTY OF T

    

4

Lt SEA

sii

Ts

A

FFIXED

HAND AND A

: {} My

      

FFICIA
ad
